DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 08/03/21. The amendments made to the claims have overcome the objections previously set forth in the office action mailed 06/15/21 and placed the application in condition for allowance for the reasons set forth below. 
Reason for Allowance
Claims 1-10, 12 and 14-21 are allowable over the prior arts. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-10, 12, 14 and 16, the prior arts fail to disclose, teach, or suggest the surgical device for minimally invasive surgery as claimed including the combination of a shaft comprises a tube and a pair of sliders; a surgical module; and a pair of wires and wherein the shaft includes a second tube and a second pair of sliders operatively driven by the second tube via a second rotary to linear linkage such that a rotation of the second tube around the longitudinal axis induces a movement of the second pair of sliders along the longitudinal axis, in mutually opposite direction, inducing a movement of the surgical module in a third degree of freedom.
Regarding claim 15, the prior arts fail to disclose, teach, or suggest the surgical device for minimally invasive surgery as claimed including the combination of a shaft comprises a tube and a pair of sliders; a surgical module; and a pair of wires and an inner rod that is coaxial with the tube, the first tube having an inner diameter that is slightly greater than the outer diameter of the inner rod, the inner rod being provided with a local inner supporting structure such that, in an operation position of the inner rod, the sliders cannot move radially inwardly in the shaft locking the pin in the spiral shaped slit, while in a retracted position of the inner rod, 
Regarding claim 17-21, the prior arts fail to teach, or suggest the surgical device for minimally invasive surgery as claimed including the combination of a shaft comprises a tube and a pair of sliders; a surgical module; and a pair of wires AND wherein the manual module includes a handle and a handle shaft that is provided, at the distal end, with a coupling profile corresponding with a mating coupling profile at the proximal end of the shaft, the device further comprising a coupling tube that is axially movable between a lock position wherein the coupling tube surrounds the shaft and the handle shaft, and an unlock position wherein the coupling tube surrounds the shaft only or the handle shaft only.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
i.	Baxter, III et al., US20150173756 discloses a device having a shaft, a surgical module connect with the shaft using an actuation wire, but Baxter did not disclose the shaft having a tube and a pair of sliders, a second tube and a second pairs of sliders. Baxter also does not disclose the device further includes either an inner rod that is coaxially with the tube, a manual module which includes a handle and a handle shaft, or a coupling tube that is axially movable between a lock position or an unlock position as claimed.
ii.	Manzo et al., US20160051318 discloses a device having a shaft, an end effector, and four bendable cable wires to operate the end effector, but Manzo did not disclose the shaft having a tube and a pair of sliders, a second tube and a second pairs of sliders. Manzo also does not disclose the device further includes either an inner rod that is coaxially with the tube, a manual module which includes a handle and a handle shaft, or a coupling tube that is axially movable between a lock position or an unlock position as claimed.

iv.	Batross et al., US20140005654- discloses a device having a shaft assembly having a rotationable shaft, an end effector, but Batross did not disclose the shaft having a tube and a pair of sliders, a second tube and a second pairs of sliders. Batross also does not disclose the device further includes either an inner rod that is coaxially with the tube, a manual module which includes a handle and a handle shaft, or a coupling tube that is axially movable between a lock position or an unlock position as claimed.   
v.	Hibner et al., US20160302820 – discloses a device having a shaft, a distal slidable shaft element coupled to a proximal cable, and an end effector, but Hibner did not disclose the shaft having a tube and a pair of sliders, a second tube and a second pairs of sliders. Hibner also does not disclose the device further includes either an inner rod that is coaxially with the tube, a manual module which includes a handle and a handle shaft, or a coupling tube that is axially movable between a lock position or an unlock position as claimed.    
vi.	Moor et al., US20130200132 – discloses a device having a pivotable shaft, an end effector, but Moor did not disclose the shaft having a tube and a pair of sliders, a second tube and a second pairs of sliders. Moor also does not disclose the device further includes either an inner rod that is coaxially with the tube, a manual module which includes a handle and a handle shaft, or a coupling tube that is axially movable between a lock position or an unlock position as claimed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771